Citation Nr: 9906172	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for bilateral 
inguinal hernias.  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for chronic lung 
disability, secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) regional office (RO), which found no new and material 
evidence was presented to reopen the claim for service 
connection for bilateral inguinal hernias.  

In a February 1997 Board decision, the Board noted that in 
the veteran's June 1994 substantive appeal, references were 
made to a seizure disorder and brain hemorrhages, suggesting 
that the veteran desired to pursue claims of service 
connection for these disabilities.  These issues were 
referred to the RO for appropriate action.  The RO contacted 
the veteran in March 1997, indicating that he needed to 
submit additional evidence to show that his claimed seizure 
disorder and brain hemorrhages had been treated since 
discharge from service.  By rating decision of December 1997, 
service connection was denied for seizure disorder and brain 
hemorrhages.  Since that time, there has been nothing 
submitted to the record which indicates that the veteran has 
appealed these two issues.  Therefore, they are not presently 
before the Board.  

By rating decision of December 1997, service connection was 
denied for health conditions due to smoking.  The veteran 
filed a notice of disagreement (NOD) to this issue in 
January 1998, and has indicated previously during this appeal 
period (May 1997) that he has a chronic lung condition due to 
his nicotine dependence.  The statement of the case (SOC) was 
characterized to reflect the issues as entitlement to service 
connection for nicotine dependence and entitlement to service 
connection for chronic lung disability secondary to nicotine 
dependence.  These two issues are presently before the Board 
and are reflected in this decision.  





FINDINGS OF FACT

1.  Service connection for bilateral inguinal hernias was 
denied by rating decision of March 1992 and no appeal was 
filed by the veteran within one year of receiving notice of 
the decision.  

2.  The evidence received since the March 1992 decision 
denying service connection for bilateral inguinal hernias 
includes a January 1969 separation from service examination 
with no evidence of past or present hernias; private medical 
records from Dr. Boggs dated April 1979 to September 1987, 
which include an April 1979 record of bilateral inguinal 
hernias and an April 1980 surgical report, showing repair of 
bilateral inguinal hernias; and medical records from VA 
indicating that he has a recurrent reducible left hernia and 
no evidence of a right inguinal hernia. 

3.  The evidence received since the March 1992 decision 
denying service connection for a bilateral inguinal hernia is 
not so significant by itself or in connection with other 
evidence previously submitted that it must be considered in 
order to fairly decide the claim.  

4.  The veteran's claim that he acquired a nicotine 
dependence in service and that the dependence caused a 
chronic lung disability is not accompanied by medical 
evidence to support that allegation.  

5.  The veteran's claims for service connection for nicotine 
dependence and a chronic lung disability secondary to a 
service-incurred nicotine dependence are not plausible.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the March 1992 denial of 
service connection for bilateral inguinal hernias is not new 
and material and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §  
3.156(a) (1998).

2. The veteran has not submitted well-grounded claims for 
service connection for nicotine dependence or a chronic lung 
disability due to a service-incurred nicotine dependence.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from May 1966 to 
April 1969.  

The veteran's service medical records are unavailable from 
the National Personnel Records Center.

In October 1990, the veteran was hospitalized by VA for 
postural hypotension, probably secondary to blood pressure 
medications.  The medical report indicated that the veteran's 
abdomen was soft, nontender, negative organomegaly.  It was 
also noted the veteran smoked two and one-half packs of 
cigarettes per day.  

In March 1991, the veteran was hospitalized at St. Francis 
Hospital for brain stem ischemia and severe uncontrolled 
hypertension.  Past surgical history indicated that the 
veteran had bilateral inguinal hernia repair.  Social history 
revealed that the veteran was a smoker of approximately one 
plus packs per day times fourteen years.  Physical 
examination revealed that the abdomen was soft with 
normoactive bowel sounds.  The examination was negative for 
organomegaly, abnormal masses, or tenderness.  The 
examination was also negative for flank bruits.  

Private treatment records from James Boggs, MD dated from 
January 1989 to May 1991, were received by VA in May 1991.  
These records related to treatment regarding the veteran's 
uncontrolled hypertension.  The lungs were clear and there 
was no evidence of a hernia.  

By rating decision of March 1992, service connection for 
bilateral inguinal hernias was denied.  The RO determined 
that there was no evidence presented that the veteran 
developed bilateral inguinal hernias in service.  

In June 1992, the veteran underwent a VA general medical 
examination.  Physical examination revealed no hernias but a 
history of herniorrhaphy.  

In February 1994, it was noted that numerous searches had 
been made in an attempt to obtain the veteran's service 
medical records, to no avail.  The National Personnel Records 
Center (NPRC) noted that attempts to obtain these records 
consistently ended with negative results.  

In connection with a personal hearing at the RO unrelated to 
the issues on appeal, the veteran submitted a copy of his 
January 1969 separation examination.  Clinical examination of 
the abdomen and viscera (include hernia) proved normal.  

VA outpatient treatment records dated May 1993 to March 1994 
were unrelated to the issues on appeal.  

In April 1994, a copy of the veteran's February 1993 
Disability Determination was obtained and associated with the 
claims folder.  This medical examination indicated that the 
veteran smoked one to one and one half packs of cigarettes 
per day.  There was no history of pneumonia, tuberculosis, 
emphysema, asthma or chronic bronchitis.  He was never 
hospitalized for shortness of breath.  Physical examination 
of the abdomen was soft, nontender without organomegaly or 
other masses palpable.  There were normal bowel sounds.  
There was no diagnosis related to bilateral inguinal hernias.  

Private medical records received by VA in April 1994 and 
July 1996, were essentially duplicates of each other.  
Included in these records were April 1979 medical records 
indicative of bilateral inguinal hernias, a February 1980 
surgical report revealing a bilateral inguinal hernia repair 
and evidence later that month that the recent surgical area 
was well-healed.  The remainder of the records were unrelated 
to the issues on appeal.  

Statements submitted on behalf of the veteran's claim were 
received by the RO from the veteran in July and August 1996.  
In July 1996, the veteran stated that he was discharged from 
service with a defect that he was not aware was a hernia 
until after discharge.  He indicated that he missed work and 
later found out that the defect was a hernia.  He claimed he 
did not initially get medical treatment for the defect 
because he believed he had venereal disease.  In August 1996, 
the veteran submitted a statement on behalf of his claim.  He 
related that he had presented evidence that he had a "double 
hernia operation" within ten years of his service discharge 
and therefore, should be service-connected.  

In September 1996, the veteran was seen in the VA surgical 
clinic.  It was noted in the medical report that he had 
bilateral inguinal hernias since he got out of service in 
1969.  It was also noted that he had a bilateral inguinal 
hernia repair in 1978.  The veteran complained that the left 
and right hernia recurred spontaneously four months prior to 
the examination.  He denied bowel problems except for 
incontinence and intermittent diarrhea.  Physical examination 
revealed bilateral inguinal hernia tear.  There was no 
evidence of a right inguinal hernia.  There was a soft bulge 
of the left groin that was readily reducible.  The assessment 
was recurrent left inguinal hernia, rule out bilateral 
inguinal hernias and rule out colon lesion.  The plan was to 
schedule a pelvic sonogram and x-rays.  He was told to return 
to the clinic in December 1996.

VA outpatient treatment records dated from February 1996 to 
October 1997 were associated with the claims folder.  These 
records indicate that in August 1996, the veteran had an 
inguinal hernia on the left side and possible hernia inside 
of the left scrotal bag.  It was not strangulated and the 
examiner was able to push the contents of the scrotal bag 
back inside of the abdomen.  In July 1997, it was noted that 
he had past surgery twenty years prior to the examination and 
that a hernia returned one year prior to the examination.  He 
noted that he had been wearing a truss, but that it was 
difficult to wear in the summer due to the heat.  He denied 
pain and any bulging that did not return to the abdomen.  He 
had no other particular complaints.  

In a May 1997 statement in support of his claim for nicotine 
dependence, the veteran indicated that he smoked prior to 
service but only the amount of cigarettes he "could bum."  
He related that he did not really start smoking until he 
joined the military and smoking was encouraged and cigarettes 
were sold cheaply in the post exchange or furnished free in C 
rations.  

In a September 1997 statement to the RO in support of his 
claim, the veteran stated that he first began smoking in 
1960, after he started high school.  He indicated that while 
in high school, he smoked approximately one pack of 
cigarettes per week.  After completing high school and 
gaining employment, he related that he smoked approximately 
one carton of cigarettes, every three weeks.  He indicated 
that his parents did not allow him to smoke around the house.  
After he entered service, he stated that he began to smoke a 
carton of cigarettes per week.   

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral inguinal 
hernias.  

The veteran asserts that he has submitted new and material 
evidence which shows that he has bilateral inguinal hernias 
which were due to service.  He maintains that he has 
submitted medical evidence of such and that this evidence is 
sufficient to reopen his claim.  

Service connection for bilateral inguinal hernias was denied 
by the RO in March 1992, on the basis that there was no 
evidence to show that the veteran developed bilateral 
inguinal hernias in service.  A timely appeal was not taken 
within one year from the date of notice of the RO's action, 
and that decision became final.

Although the RO's rating action in 1992 became final, 
applicable criteria provide that a claim may be reopened and 
the previous disposition reviewed if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

It should be noted that the Court has indicated that, when 
determining whether or not new and material evidence has been 
presented, consideration must be given to all evidence 
received since the last final denial on any basis, not the 
last time the case was denied on the merits.  Evans v. Brown, 
9 Vet.App. 273 (1996).  The only final denial for service 
connection for bilateral inguinal hernias was by decision of 
March 1992.  Thus, the question now before the Board is 
whether new and material evidence has been added to the 
record subsequent to the March 1992 denial, warranting a 
reopening of the veteran's claim.  

The evidence submitted in support of this claim includes 
private treatment records and medical records from VA, from 
1992 to 1997.  This evidence, in its entirety, is all 
redundant or cumulative of evidence previously of record.  
All of this evidence consists of records showing treatment of 
bilateral inguinal hernias after service.  Some of the 
evidence, including private medical records of 1979 and 1980 
and VA outpatient treatment records of 1996 and 1997, report 
a history that the veteran had hernias in 1979 or 1980, many 
years after service.  VA surgical clinic records of 1996, 
indicate a history of the veteran having bilateral inguinal 
hernias since he got out of service in 1969.  The January 
1969 service separation examination report is negative for 
bilateral inguinal hernias.  It in no way supports the 
veteran's claim that he developed inguinal hernias in 
service.  In fact, this evidence is against the claim.  The 
evidence, essentially presenting a finding of no inservice 
bilateral inguinal hernias and a history of post service 
bilateral hernia repair and possible recurrent left inguinal 
hernia, is not so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim.  None of the 
evidence presented indicates that the veteran had bilateral 
inguinal hernias in service.  Therefore, since the veteran 
has not submitted any evidence that is new and material, the 
claim for service connection for bilateral inguinal hernias 
is not reopened.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Court of Appeals 
held that "new and material evidence" as provided in 38 
C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  

Here, the Board has considered whether the veteran's 
procedural rights have been violated by the Board's 
consideration of this case in light of the Court of Appeals 
decision in Hodge v. West.  As reflected in the statement of 
the case, the RO considered the law relative to new and 
material evidence as it existed prior to the decision of 
Hodge.  The veteran was, thus, not afforded the right to 
notice, a hearing and to submit evidence relative to the 
change in law as set forth in the recent Court of Appeals 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board, however, concludes that the veteran's procedural 
rights were not abridged in this case as the RO and the Board 
have based its denials on the failure of the veteran to 
submit new and material evidence, finding that the additional 
evidence was not relevant and cumulative, respectively.  As 
the RO did not reach the matter of whether there was a 
reasonable possibility that the new evidence would change the 
outcome, the language struck down by the Court of Appeals, 
the veteran was not denied due process.  The RO based its 
decision on the evidence showing that the veteran had 
inguinal hernias ten years after discharge from service and 
the evidence did not show that the hernias were related to 
service.  The Board also has not based its denial on the 
failure to submit evidence which when viewed in the context 
of all the evidence would change the outcome.  The Board's 
decision is basically an affirmance of the RO's findings.  

Service connection for nicotine dependence and service 
connection for chronic lung disability secondary to a 
service-incurred nicotine dependence.  

The threshold question as to the issues of entitlement to 
service connection for nicotine dependence and service 
connection for chronic lung disability secondary to a 
service-incurred nicotine dependence is whether the veteran 
has presented well-grounded claims; that is, ones that are 
plausible.  If not, the appeal must fail and there is no duty 
to assist him further in the development of his claims as 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  For the 
reasons discussed below, the Board finds that the veteran's 
claims are not well grounded.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist the claimant in developing the facts 
pertinent to a claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that it is plausible; mere allegation 
is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
A well-grounded claim requires more than allegation, it 
requires the submission of evidence.  Where the determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107(a).  
Latham v. Brown,  7 Vet.App. 359 (1995).   

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  

The VA General Counsel has held that if the evidence 
establishes that the veteran incurred a disease or injury 
from tobacco use in line of duty in the active military, 
naval, or air service, service connection may be established 
for disability or death resulting from that disease or 
injury, even if the disease or injury does not become 
manifest until after service discharge.  VAOPGCPREC 2-93 
(O.G.C. Prec. Op. 2-93), 58 Fed. Reg. 42,756 (1993).  
Precedent opinions are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.

In VAOPGCPREC 19-97 (May 13, 1997), it was stated that, 
assuming that VA adjudicators accept the conclusion that 
nicotine dependence may be considered a "disease" for 
compensation purposes, then secondary service connection 
could be established under the terms of 38 C.F.R. § 3.310(a) 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.  The General Counsel further indicated that assuming 
VA adjudicators did adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

The General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
VA's acting Under Secretary for Benefits indicated that, in 
view of the conclusion by the Under Secretary for Health for 
VA that nicotine dependence may be considered a disease for 
VA compensation purposes, then the answer in all nicotine 
dependence cases to the first element set forth in the 
precedent opinion by the General Counsel (VAOPGCPREC 19-97) 
is that nicotine dependence is such a disease.  The acting 
Under Secretary for Benefits noted that each decision must 
then specifically address the remaining two elements; i.e., 
whether the veteran acquired a dependence on nicotine in 
service; and whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by him, noting that proximate cause is to 
be defined by the parameters that were set forth by the 
General Counsel in its precedent opinion and according to 
38 C.F.R. § 3.310.

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  This applies only to 
claims filed after June 9, 1998, and does not affect veterans 
or survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  The 
instant claim was filed in May 1997, and is not affected by 
the IRS Reform Act.  

In this case, the veteran claims that he has a nicotine 
dependence incurred in service and a chronic lung disability, 
secondary to a service-incurred nicotine dependence.  

As to the issue of nicotine dependence, there is no competent 
medical evidence that shows that the veteran has nicotine 
dependence as a result of cigarette smoking incurred in 
service.  In fact, the veteran himself indicated that he 
began smoking cigarettes prior to service and at one point 
indicated that he smoked at least one carton of cigarettes 
every three weeks prior to entering service.  Although he 
claims that his dependence did not occur until after he was 
provided cigarettes at a low price at the post exchange and 
via C rations for free, this is his opinion as to when he 
developed a dependency on nicotine.  Since the appellant is a 
layman, he has no competence to give medical opinions on 
diagnosis or etiology, and his statements do not serve to 
make the claim as to nicotine dependency well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v 
Derwinski, 2 Vet.App. 494 (1992).  

As to the issue of entitlement to service connection for a 
chronic lung disability, secondary to service-incurred 
nicotine dependence, under applicable criteria, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  38 C.F.R. § 3.310(a) (1998).  

In this instance, the evidence does not show that the veteran 
has nicotine dependence that was incurred in service.  Since 
any nicotine dependence he may have is not service connected, 
there is no way to secondarily service connect any chronic 
lung disability via his "alleged" nicotine dependence.  
Furthermore, there is no competent medical evidence which 
shows that the veteran has a chronic lung disability.  See 
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Based on the 
foregoing, a plausible claim for service connection for a 
chronic lung disability due to a service-incurred nicotine 
dependence has not been established.


ORDER

The appeal to reopen the claim for service connection for 
bilateral inguinal hernias is denied.  

Service connection for nicotine dependence is denied.

Service connection for a chronic lung disability, secondary 
to a service-incurred nicotine dependence, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 9 -


